286 S.W.2d 949 (1956)
Thomas Marion COMBES, Appellant,
v.
The STATE of Texas, Appellee.
No. 28060.
Court of Criminal Appeals of Texas.
February 15, 1956.
*950 No appearance for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction for drunken driving upon a public road in Gregg County.
The record before us contains no statement of facts or bills of exception.
The jury assessed appellant's punishment at three days' confinement in jail and a fine of $50.
When the trial court came to enter judgment on such verdict, however, no reference was made to that portion of the punishment assessing confinement in jail for three days.
A trial court may not receive a verdict and give effect to part of it and ignore some other part and enter another and different judgment from that called for by the verdict. Cagle v. State, 147 Tex. Cr.R. 140, 179 S.W.2d 545; Hardy v. State, 159 Tex.Cr.R. 54, 261 S.W.2d 172.
We have concluded, however, that this court has the power and authority to reform the judgment so as to follow the verdict and impose the punishment assessed by the verdict. Accordingly, the judgment is reformed so as to fix appellant's punishment at confinement in jail for a term of three days and a fine of $50.
As so reformed, the judgment is affirmed.